*779MEMORANDUM *
We reject Bordonici’s contention that he was denied a speedy trial under the preindictment delay provisions of 18 U.S.C. § 3161(b).1 There is no legal basis for Bordonici’s assertion that the speedy trial clock began to run when he was arrested on state charges by Alaska state police. Only a federal arrest, in which the defendant is detained pursuant to federal charges, triggers the running of the speedy trial clock. See United States v. Benitez, 34 F.3d 1489, 1493 (9th Cir.1994). Bordonici has offered no reason why this rule should not apply in his case. Nor did the time Bordonici spent in INS custody prior to his federal arrest start the speedy trial clock; the district court did not clearly err in concluding that there was insufficient evidence of collusion between the federal government and INS. See United States v. Cepeda-Luna, 989 F.2d 353, 354 (9th Cir.1993).
We reject Bordonici’s allegation that the district court’s discovery ruling violated due process.2 The district court’s decision to allow the government to screen Bordonici’s INS file for the evidence requested by Bordonici, rather than admit the entire file into evidence, did not violate Bordonici’s right to due process. There is no legal basis for Bordonici’s assertion that it is a per se due process violation to entrust to a party the responsibility of disclosing evidence that could potentially damage that party’s case. We note that the government, without prior request, produced the only evidence supporting Bordonici’s allegation of collusion between federal and INS officials.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We review de novo Bordonici’s 18 U.S.C. § 3161(b) speedy trial claim. See United States v. Hoslett, 998 F.2d 648, 652 (9th Cir.1993). We review for clear error the district court’s findings of fact. See id.


. We review de novo Bordonici’s due process claim. See United States v. Schuler, 813 F.2d 978, 980 (9th Cir.1987).